Dismissed and
Memorandum Opinion filed June 3, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00032-CV
____________
 
MICHAEL GARRETT, Appellant
 
V.
 
REGINA YVONNE GARRETT, Appellee
 
 
 

On Appeal from the 13th District Court
Navarro County, Texas
Trial Court Cause No. 07-16719-CV
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed November 16, 2009.  The
clerk’s record was filed January 25, 2010.  No brief was filed.
            On April 15, 2010, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before May 17, 2010, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no brief,
motion, or other response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.